ALLOWANCE
	Introduction
	This Office action is responsive to the amendment filed April 23, 2021 for reissue application 16/852,176.  In this response, Applicant has canceled claims 10-12 and 16-22.  Claims 7-9 and 13-15 are pending.
	Applicant has amended the specification, thereby overcoming the objection.
The Application Data Sheet filed April 23, 2021 has been accepted.
Applicant’s arguments, with respect to the 35 U.S.C. 251 rejection of claims the have been fully considered and are persuasive.  The 35 U.S.C. 251 rejection has been withdrawn. 
Allowable Subject Matter
Claims 7-9 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach block interleaved based on an interleaving pattern in an interleaving unit, the interleaving unit includes the broadcast service data and dummy data, wherein the dummy data are not transmitted to the receiver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992